Title: George Washington to the Commissioners of the Federal District, 31 January 1793
From: Washington, George,Jefferson, Thomas
To: Commissioners of the Federal District



Jan. 31. 93.

I have had under consideration Mr. Hallet’s plans for the capitol, which undoubtedly have a great deal of merit. Doctor Thornton has also given me a view of his. These last come forward under some very advantageous circumstances. The grandeur, simplicity, and beauty of the exterior, the propriety with which the apartments are distributed, and economy in the mass of the whole structure, will I doubt not give it a preference in your eyes, as it has done in mine, and those of several others whom I have consulted. I have therefore thought it better to give the Doctor time to finish his plan, and for this purpose to delay till your next meeting a final decision. Some difficulty arises with respect to Mr. Hallet, who you know was in some degree led into his plan by ideas we all expressed to him. This ought not to induce us to prefer it to a better: but while he is liberally rewarded for the time and labor he has expended on it, his feelings should be saved and soothed as much as possible. I leave it to yourselves how best to prepare him for the possibility that the Doctor’s plan may be preferred to his. Some ground for this will be furnished you by the occasion you will have for recourse to him as to the interior of the apartments, and the taking him into service at a fixed allowance, and I understand that his necessities render it material that he should know what his allowance is to be.
